DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 3 has recited the limitation “an unpressurized growth platform”, which has not been submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. See MPEP 714.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (as well as dependent claims 2-11 due to dependency) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the growth ring" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over GAGNE; Patrick et al. (US 20170223912 A1; hereinafter Gagne) in view of Fraze; Raymond E. (US 4669217 A; Fraze).
Regarding claim 1, Gagne teaches:
An unpressurized growth platform. (See Fig. 1 #25); [0132] The growth chamber 10 further comprises a plurality of growing tubes 25 comprising a plurality of apertures 26
A mixing tank. [0136] Mixing and storage tanks may include, for example, a water/peroxide tank 113, a first feed cycle tank 114 and a second feed cycle tank 115. 
And a hydraulic delivery system. (See Fig. 5 #346); [0144]
Wherein the growth platform is shaped to form multiple apertures. (See Fig. 1 #25); [0132] The growth chamber 10 further comprises a plurality of growing tubes 25 comprising a plurality of apertures 26 
Wherein the hydraulic delivery system comprises sensors. (See Fig. 5 #3464, 3444); [0144] sensors 
Multiple flow control valves downstream of the high pressure pump (See Fig. 3 #154, 155, 172, 173); [0139] feed pumps 154, 155 may pass through one or more check valves, for example two check valves 172, 173, to prevent backwash of fluid into the outgoing feed pumps 154, 155, Fluid from the check valves 172, 173 may pass through one or more particle filters
And multiple micro-sprayers. (See Fig. 2 #106); [0132] The water feeder conduits 105 (only one labeled) are in fluid communication with distribution heads 106  
The high pressure pump, inline valves, and micro- sprayers being hydraulically coupled to the mixing tank. (See Fig. 3 #154, 155, 113, 114, 115, 172, 173); [0139] 
Wherein further the hydraulic delivery system is configured to pulse the release of a nutrient solution mist during a feeding cycle comprising one of more pulse-widths. [0055]; [0135] The water management system 100 together with the growth chamber 10 may be automatically controlled by a growing system controller 50 programmed to automatically adjust parameters of the water management system 100 and growth chamber 10 in response to signals sent from the sensors to the growing system controller 50.
Wherein-the mixing tank is configured to combine nutrients in water to generate a nutrient solution for a nutrient solution mist. [0137] 
And wherein the micro-sprayers are located in proximity to one or more apertures of the growth platform, the micro-sprayers being positioned to direct the nutrient solution mist towards one or more plants. (See Fig. 2 #25, 26, 106); [0132] The water feeder conduits 105 (only one labeled) are in fluid communication with distribution heads 106 in a water header line 107 fluidly connected to a water treatment zone 101 of the water management system 100 through an outgoing feed line 108.
Gagne does not explicitly teach:
Each aperture configured to support a growth ring
Plants supported by the one or more growth frames
Fraze teaches:
Each aperture configured to support a growth frame. (See Fig. 2 #130, 150); (Column 7, lines 52-57) Collar or sealing ring 150 is adapted to be attached and hermetically sealed to a hole in upper housing 130 with outer housing 152 of the plant propagation module 18 frictionally engaging the inner surface of sealing ring 150 so that it can be removed and replaced readily once the plant has finished its growing cycle.
Plants supported by the one or more growth frames. (See Fig. 2 #19, 150); (Column 7, lines 10-15) The level of nutrient 26 in upper nutrient reservoir 14 will thus rise and flood roots 142 providing nutrients and water to the plants 19 supported in plant propagation support modules 18.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the growing system of Gagne to incorporate the growth frames of Fraze in order 
Regarding claim 3 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
Wherein the mixing tank keeps the nutrients separate from the water immediately before delivering in the nutrient solution through the hydraulic delivery system to one or more plants. (See Fig. 3 #90, 116); [0136] 
Regarding claim 5 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne does not teach. Fraze further teaches:
Wherein the growth ring comprises a cup structure that includes a plurality of apertures. (See Fig. 3 #18, 154); (Column 7, lines 60-65)
It would have been obvious to one of ordinary skill within the art to modify the growth system of Gagne, to include a growth ring which comprises a cup structure that includes a plurality of apertures, as taught by Fraze, in order to gain the advantages of easily removing and replacing plants once the plants have completed growth (Column 7, lines 52-57).
Regarding claim 6 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
One or more feeding tanks hydraulically coupled between the mixing tank and the multiple micro sprayers. (See Fig. 3 #113, 114, 115); [0053]; [0055] The solution delivery subsystem may comprise one or more pumps fed from the one or more tanks, preferably via one or more filters (e.g. particle filters). The one or more pumps may pump irrigation solution to a solution delivery header in or 
Regarding claim 7 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
Positive displacement pump. (See Fig. 3 #150); [0137]
Gagne does not explicitly teach where the high pressure pump is a positive displacement pump. However, it would have been obvious to one of ordinary skill within the art at the time of filing to include a positive displacement pump as an obvious substitution of functional equivalent.
Regarding claim 8 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
Further comprising a computing device with instructions recorded therein. (See Fig. 5 #322, 330); [0144] The growing system controller 322 comprises a memory 328 to store data 332, for example operational parameters from the growth chamber 344 and water management system 346, and computer executable code in the form of programs 330 for operating the growing system 320.
Wherein the computing device receives input from the sensors and controls the operation of the inline valves, the micro sprayers, the mixing tank, and the chemical and physical condition of the nutrient solution based on the instructions. (See Fig. 5 #322); [0144] A processor 324 executes the programs 330 utilizing the data 332 and sends signals through an input/output (I/O) device 326 to pumps 3461, valves 3462, other water management devices 3464 
Regarding claim 9 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 8. Gagne further teaches:
Further comprising a graphical user interface (GUI) programmed to configure the hydraulic system by manipulating the instructions. [0111] The output device may be a monitor, a printer, a device that interfaces with a remote output device or the like. The input device may be a keyboard, a mouse, a microphone, a device that interfaces with a remote input device or the like. With a computer, the growing conditions and operational parameters may be a graphical representation displayed in the output device. Input/output devices permit operator access to the controllers so that programming changes may be implemented manually.
Regarding claim 10 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
Wherein one or more of the flow control valves is a proportioning valve. [0054] the delivery header may be in fluid communication with the growth 
The examiner would like to note that solenoid valves adjust and regulate flow based on the intensity of the electrical signal into the valve. Therefore, the limitation for an electronically actuated valve, known as a proportioning valve, is met.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Fraze further in view of YANO; Hiroshi et al. (US 20170265409 A1; hereinafter Yano).
Regarding claim 2 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne, in view of Fraze, does not teach. Yano teaches:
Wherein the nutrient solution mist is released towards two diametrically opposite plant structures based on the pulse-width. (See Fig. 2 #15, 16, 25, 26); [0029] the control unit 40 is capable of controlling modes in which to supply the germination enhancer 3 to the plants 10, 20, such as the timing at which to supply the germination enhancer 3, the length of time for which to supply the germination enhancer 3, the interval at which to supply the germination enhancer 3, and the amount of germination enhancer 3 to be supplied.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the growing system of Gagne, in view of Fraze, to incorporate mist towards two diametrically opposite plant structures, as taught by Yano, in order to gain the advantages of foliar feeding, thereby enhancing nutrient absorption by the plant. The examiner is interpreting the intervals and length of time at which to supply the Yano as the pulse-width. Therefore, Yano meets the limitations of claim 2.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Fraze, in view of Yano, further in view of Gonyer; Daegan et al. (US 20140144078 A1; hereinafter Gonyer).
Regarding claim 4 Gagne, in view of Fraze, in view of Yano, as shown above, discloses all of the limitations of claim 2. Gagne further teaches:
 The parameters of the growth chamber are modified, based on readings of the sensors, in the hydraulic delivery system [0055]; [0135] The water management system 100 together with the growth chamber 10 may be automatically controlled by a growing system controller 50 programmed to automatically adjust parameters of the water management system 100 and growth chamber 10 in response to signals sent from the sensors to the growing system controller 50.
Gagne in view of Fraze, in view of Yano does not explicitly teach. Gonyer teaches:
Wherein the pulse-width and positioning of the nutrient solution mist are modified based on readings of the sensors in the hydraulic delivery system. (See Fig. 1 #106, 157); [0041] For example, system controller 106 may be in communication with spray valves 157 associated with each modular unit 102, wherein system controller 106 is configured for selectively adjusting each of spray valves 157 to control the amount of fluid that is provided to each modular unit 102 through nutrient feeding system 154. Therefore system controller 106 
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the growing system of Gagne, Fraze, and Yano to modify the pulse-width and positioning of the nutrient solution mist based on readings of the sensors, as taught by Gonyer, in order to gain the advantages of optimizing fluid flow. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Fraze further in view of MIRESMAILLI; Saber et al. (US 20170030877 A1; hereinafter Miresmailli).
Regarding claim 11 Gagne, in view of Fraze, discloses all of the limitations of claim 1. Gagne, in view of Fraze does not teach. Miresmailli teaches:
Wherein the sensors comprise one or more rod multi-sensors. [0011]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the sensors of Gagne, in view of Fraze, to incorporate a rod multi-sensor, as taught by Miresmailli, in order to gain the advantages of more efficiently monitoring plant health.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Ross; Adam et al. (US 9872449 B2; hereinafter Ross).
Regarding claim 13 Gagne teaches:
A means for mixing a nutrient solution on a just-in-time basis as required by the plant. [0136] Mixing and storage tanks may include, for example, a water/peroxide tank 113, a first feed cycle tank 114 and a second feed cycle tank 115. 
A means for hydraulically delivering the nutrient solution to the plant on the just-in time basis. [0042] the solution preparation subsystem in a feedback loop with the controller may determine how much of which chemical component to add to compensate when the target levels are out of specification and then implement any required changes.
A means for applying the nutrient solution to the plant as a mist. (See Fig. 2 #106); [0055] Irrigation solution may be provided to the sprayers at a pressure high enough to result in a mist in the root zone which aggressively saturates the root ball of the plants.  
A means for electronically controlling the means for mixing, the means for hydraulically delivering, and the means for applying the nutrient solution to the plant as a pulsed mist on the just-in-time basis. (See Fig. 5 #322); [0144] A processor 324 executes the programs 330 utilizing the data 332 and sends signals through an input/output (I/O) device 326 to pumps 3461, valves 3462, other water management devices 3464 (e.g. UV sterilizers) of the water management system 346 and to fans 3441, HVAC units 3442 and other growth chamber devices 3443 (e.g. lamps) of the growth chamber 344 to operate the growing system 320. Sensors 3444 associated with the growth chamber 344 and sensors 3464 in association with the water management system 346 provide signals to the growing system controller 322 through the I/O device 326, the signals providing an indication of the status of various operational parameters.
Gagne 
A mechanically variable means for supporting a plant without a growth medium as the plant matures
Ross teaches:
A mechanically variable means for supporting a plant without a growth medium as the plant matures. (See Fig 6 #102); (Column 2, lines 50-55)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the growth system of Gagne to incorporate a mechanically variable means for supporting plant growth, as taught by Ross, in order to gain the advantages of growing plants at any stage of growth.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Ross, further in view of Fogg; Lewis W. et al. (US Patent No 4163342 A; hereinafter Fogg).	
Regarding claim 14 Gagne, in view of Ross, as shown above, discloses all of the limitations of claim 13. Gagne, in view of Ross, does not explicitly teach that a means for applying the pulsed mist nutrient solution includes a diverter valve. However, Fogg teaches:
Diverter valve. (Column 5, lines 65-67)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the valves of Gagne, in view of Ross, to incorporate a diverter valve, as taught by Fogg.
Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over GAGNE; Patrick et al. (US 20170223912 A1; hereinafter Gagne) in view of Fraze; Raymond E. (US 4669217 A; Fraze), in view of KUBE STEVE M (WO 0183690 A2; hereinafter Kube).
Regarding claim 1, Gagne teaches:
An unpressurized growth container. (See Fig. 1 #25); [0132] The growth chamber 10 further comprises a plurality of growing tubes 25 comprising a plurality of apertures 26
A mixing tank. [0136] Mixing and storage tanks may include, for example, a water/peroxide tank 113, a first feed cycle tank 114 and a second feed cycle tank 115. 
And a hydraulic delivery system. (See Fig. 5 #346); [0144]
Wherein the growth container is shaped to form multiple apertures. (See Fig. 1 #25); [0132] The growth chamber 10 further comprises a plurality of growing tubes 25 comprising a plurality of apertures 26 
Wherein the hydraulic delivery system comprises sensors. (See Fig. 5 #3464, 3444); [0144] sensors 3444 associated with the growth chamber 344 and sensors 3464 in association with the water management system 346 provide signals to the growing system controller 322 through the I/O device 326, the signals providing an indication of the status of various operational parameters.
Multiple flow control valves downstream of the high pressure pump (See Fig. 3 #154, 155, 172, 173); [0139] feed pumps 154, 155 may pass through one or more check valves, for example two check valves 172, 173, to prevent 
And multiple micro-sprayers. (See Fig. 2 #106); [0132] The water feeder conduits 105 (only one labeled) are in fluid communication with distribution heads 106  
The high pressure pump, inline valves, and micro- sprayers being hydraulically coupled to the mixing tank. (See Fig. 3 #154, 155, 113, 114, 115, 172, 173); [0139] 
Wherein further the hydraulic delivery system is configured to pulse the release of a nutrient solution mist during a feeding cycle comprising one of more pulse-widths. [0055]; [0135] The water management system 100 together with the growth chamber 10 may be automatically controlled by a growing system controller 50 programmed to automatically adjust parameters of the water management system 100 and growth chamber 10 in response to signals sent from the sensors to the growing system controller 50.
Wherein-the mixing tank is configured to combine nutrients in water to generate a nutrient solution for a nutrient solution mist. [0137] Mixing and storage tanks may include, for example, a water/peroxide tank 113, a first feed cycle tank 114 and a second feed cycle tank 115.
And wherein the micro-sprayers are located in proximity to one or more apertures of the growth container, the micro-sprayers being positioned to direct the nutrient solution mist towards one or more plants. (See Fig. 2 #25, 26, 106); [0132] The water feeder conduits 105 (only one labeled) are in fluid 
Gagne does not explicitly teach:
Each aperture configured to support a growth ring
Plants supported by the one or more growth frames
Fraze teaches:
Each aperture configured to support a growth frame. (See Fig. 2 #130, 150); (Column 7, lines 52-57) Collar or sealing ring 150 is adapted to be attached and hermetically sealed to a hole in upper housing 130 with outer housing 152 of the plant propagation module 18 frictionally engaging the inner surface of sealing ring 150 so that it can be removed and replaced readily once the plant has finished its growing cycle.
Plants supported by the one or more growth frames. (See Fig. 2 #19, 150); (Column 7, lines 10-15) The level of nutrient 26 in upper nutrient reservoir 14 will thus rise and flood roots 142 providing nutrients and water to the plants 19 supported in plant propagation support modules 18.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the growing system of Gagne to incorporate the growth frames of Fraze in order to gain the advantages of easily removing and replacing plants once the plants have completed growth (Column 7, lines 52-57).
Gagne in view of Fraze does not explicitly teach a growth platform. Kube teaches:
A growth platform. (See Fig. 42 #200, 400); (abstract)
Gagne in view of Fraze, to include a growth platform, as taught by Kube in order to gain the advantages of improved interior access for maintenance and plant inspections, and since doing so would involve a mere change in shape.
Regarding claim 3 Gagne, in view of Fraze, in view of Kube, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
Wherein the mixing tank keeps the nutrients separate from the water immediately before delivering in the nutrient solution through the hydraulic delivery system to one or more plants. (See Fig. 3 #90, 116); [0136] 
Regarding claim 5 Gagne, in view of Fraze, in view of Kube, as shown above, discloses all of the limitations of claim 1. Gagne does not teach. Fraze further teaches:
Wherein the growth ring comprises a cup structure that includes a plurality of apertures. (See Fig. 3 #18, 154); (Column 7, lines 60-65)
It would have been obvious to one of ordinary skill within the art to modify the growth system of Gagne, as modified by Kube, to include a growth ring which comprises a cup structure that includes a plurality of apertures, as taught by Fraze, in order to gain the advantages of easily removing and replacing plants once the plants have completed growth (Column 7, lines 52-57).
Regarding claim 6 Gagne, in view of Fraze, in view of Kube, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
One or more feeding tanks hydraulically coupled between the mixing tank and the multiple micro sprayers. (See Fig. 3 #113, 114, 115); [0053]; [0055] 
Regarding claim 7 Gagne, in view of Fraze, in view of Kube, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
Positive displacement pump. (See Fig. 3 #150); [0137]
Gagne does not explicitly teach where the high pressure pump is a positive displacement pump. However, it would have been obvious to one of ordinary skill within the art at the time of filing to include a positive displacement pump as an obvious substitution of functional equivalent.
Regarding claim 8 Gagne, in view of Fraze, in view of Kube, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
Further comprising a computing device with instructions recorded therein. (See Fig. 5 #322, 330); [0144] The growing system controller 322 comprises a memory 328 to store data 332, for example operational parameters from the growth chamber 344 and water management system 346, and computer executable code in the form of programs 330 for operating the growing system 320.
Wherein the computing device receives input from the sensors and controls the operation of the inline valves, the micro sprayers, the mixing tank, and the chemical and physical condition of the nutrient solution based on the instructions. (See Fig. 5 #322); [0144] A processor 324 executes the programs 330 utilizing the data 332 and sends signals through an input/output (I/O) device 326 to pumps 3461, valves 3462, other water management devices 3464 (e.g. UV sterilizers) of the water management system 346 and to fans 3441, HVAC units 3442 and other growth chamber devices 3443 (e.g. lamps) of the growth chamber 344 to operate the growing system 320. Sensors 3444 associated with the growth chamber 344 and sensors 3464 in association with the water management system 346 provide signals to the growing system controller 322 through the I/O device 326, the signals providing an indication of the status of various operational parameters.
Regarding claim 9 Gagne, in view of Fraze, in view of Kube, as shown above, discloses all of the limitations of claim 8. Gagne further teaches:
Further comprising a graphical user interface (GUI) programmed to configure the hydraulic system by manipulating the instructions. [0111] The output device may be a monitor, a printer, a device that interfaces with a remote output device or the like. The input device may be a keyboard, a mouse, a microphone, a device that interfaces with a remote input device or the like. With a computer, the growing conditions and operational parameters may be a graphical representation displayed in the output device. Input/output devices permit operator access to the controllers so that programming changes may be implemented manually.
Regarding claim 10 Gagne, in view of Fraze, in view of Kube, as shown above, discloses all of the limitations of claim 1. Gagne
Wherein one or more of the flow control valves is a proportioning valve. [0054] the delivery header may be in fluid communication with the growth chamber through one or more valves, for example one or more automated solenoid valves.
The examiner would like to note that solenoid valves adjust and regulate flow based on the intensity of the electrical signal into the valve. Therefore, the limitation for an electronically actuated valve, known as a proportioning valve, is met.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Fraze, in view of Kube, further in view of YANO; Hiroshi et al. (US 20170265409 A1; hereinafter Yano).
Regarding claim 2 Gagne, in view of Fraze, in view of Kube, as shown above, discloses all of the limitations of claim 1. Gagne, in view of Fraze and Kube, does not teach. Yano teaches:
Wherein the nutrient solution mist is released towards two diametrically opposite plant structures based on the pulse-width. (See Fig. 2 #15, 16, 25, 26); [0029] the control unit 40 is capable of controlling modes in which to supply the germination enhancer 3 to the plants 10, 20, such as the timing at which to supply the germination enhancer 3, the length of time for which to supply the germination enhancer 3, the interval at which to supply the germination enhancer 3, and the amount of germination enhancer 3 to be supplied.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the growing system of Gagne, in view of Fraze, in view of Kube, to incorporate Yano, in order to gain the advantages of foliar feeding, thereby enhancing nutrient absorption by the plant. The examiner is interpreting the intervals and length of time at which to supply the germination enhancer of Yano as the pulse-width. Therefore, Yano meets the limitations of claim 2.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Fraze, in view of Kube, in view of Yano, further in view of Gonyer; Daegan et al. (US 20140144078 A1; hereinafter Gonyer).
Regarding claim 4 Gagne, in view of Fraze, in view of Kube, in view of Yano, as shown above, discloses all of the limitations of claim 2. Gagne further teaches:
 The parameters of the growth chamber are modified, based on readings of the sensors, in the hydraulic delivery system [0055]; [0135] The water management system 100 together with the growth chamber 10 may be automatically controlled by a growing system controller 50 programmed to automatically adjust parameters of the water management system 100 and growth chamber 10 in response to signals sent from the sensors to the growing system controller 50.
Gagne in view of Fraze, in view of Kube, in view of Yano does not explicitly teach. Gonyer teaches:
Wherein the pulse-width and positioning of the nutrient solution mist are modified based on readings of the sensors in the hydraulic delivery system. (See Fig. 1 #106, 157); [0041] For example, system controller 106 may be in communication with spray valves 157 associated with each modular unit 
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the growing system of Gagne, Fraze, Kube, and Yano to modify the pulse-width and positioning of the nutrient solution mist based on readings of the sensors, as taught by Gonyer, in order to gain the advantages of optimizing fluid flow. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Fraze, in view of Kube, further in view of MIRESMAILLI; Saber et al. (US 20170030877 A1; hereinafter Miresmailli).
Regarding claim 11 Gagne, in view of Fraze, in view of Kube, discloses all of the limitations of claim 1. Gagne, in view of Fraze and Kube does not teach. Miresmailli teaches:
Wherein the sensors comprise one or more rod multi-sensors. [0011]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the sensors of Gagne, in view of Fraze and Kube, to incorporate a rod multi-sensor, as taught by Miresmailli, in order to gain the advantages of more efficiently monitoring plant health.
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. An additional rejection has been made in light of amended claim 1, .
In response to applicant’s argument that Gagne fails to describe a “growth platform”, this is not found persuasive. Applicant recites the definition of platform as defined in Merriam-Webster. However, Merriam-Webster additionally defines a platform as, “a device or structure incorporating or providing a platform” (“Platform.” Merriam-Webster.com Dictionary). Additionally, Dictionary.com defines a platform to be, “a horizontal surface or structure with a horizontal surface raised above the level of the surrounding area” (Dictionary.com, Random House Unabridged Dictionary (2021)).
A review of the specification does not further define a growth platform. Merely that, “the growth platform may be shaped to form multiple apertures shaped to match an outer profile of the growth frames.”, which the structure of Gagne meets.
Furthermore, as recited in the rejection above, necessitated by amendment, Kube discloses that it is well known within the art to utilize a plurality of different plumbing configurations such as trays, troughs, pipes, or other holding means to route nutrient solutions to plants (page 2, lines 29-33).
In response to applicant’s argument that Gagne does not teach a “micro-sprayer”. This is not found persuasive. As shown in the rejection above, [0132] discloses that the distribution heads 106, in combination with feeder conduit 105 and water inlets 30, as part of the water management system 100, directs nutrient solution directly to the root balls. This solution is sprayed at a pressure high enough to result in a mist in the root zone, and therefore meets the limitations of the claim.
Applicant recites, “Applicant respectfully points out that nowhere does Gagne or Fraze describe "puls[ing] the release of a nutrient solution mist...". Applicant further requires the pulse to include “a rythemical beating, vibrating or sounding”. However, this is neither defined in the specification, nor required by the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
[0020] of the instant disclosure describes a pulse-width as nutrient distribution for a predetermined time. Gagne discloses this feature in the rejection above, and additionally in [0057].
In response to applicant’s argument that Fraze is not a media-less system and therefore would require a fundamental change in the system of Gagne. This is not found persuasive. The limitations which applicant is relying on require that the platform be configured to support a growth frame. Fraze has been incorporated to disclose that growth frames are configured for use with growth platforms.
In response to applicant’s argument that the rod multi sensor fails to provide a motivation to combine the references. This is not found persuasive. See rejection rationale above, which discloses that incorporation of the prior art of Miresmalli would provide more efficient monitoring of plant health.
Applicant recites, “nowhere does Yano describe releasing a nutrient solution mist, let alone releasing it towards diametrically opposite plant structures”. This is not found persuasive. As shown in the rejection above, Yano depicts two diametrically opposite plant structures (aerial and subterranean), which receive an atomized mist in Fig. 2. 
Applicant disagrees with the examiner that Gonyer discloses a change in positioning based on sensor data. This is not found persuasive as applicant is construing the claim limitations to be narrower than what is presented. If applicant intends for the nozzles to move, then such a limitation must be claimed. Claim 4 currently recites that the positioning of the nutrient solution mist is modified based on sensor data. [0041] of Gonyer discloses that the valves are selectively adjusted to control the amount of fluid, which changes the positioning of the nutrient solution mist based on sensor readings. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim 13. When reading the preamble in the context of the entire claim, the recitation “an open loop system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
However, Gagne does disclose an open loop system in one embodiment. [0047] discloses that the irrigation solution may be dumped and refreshed to rid the system of undesirable metal ions. 
In response to applicant’s argument that Ross fails to describe a variable means for supporting a plant as the plant matures. This is not found persuasive. The structure of Ross depicts an insert with varying inner diameters, see rejection above. Applicant’s 
In response to applicant’s argument that Fogg does not describe a diverter valve in conjunction with a nutrient solution, this is not found persuasive. The examiner has relied upon the prior art reference of Fogg as disclosing a diverter valve. In particular, a diverter valve which is used in an agriculture environment for controlling water (i.e. humidity). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. As previously shown in the rejection above, the prior art of Gagne and Ross have been used to describe a means of applying a pulsed mist nutrient solution.
In response to applicants arguments that Gagne fails to teach mixing a nutrient solution on a just in time basis, delivering on a just in time basis, and the details related to these limitations. The examiner respectfully disagrees. Gagne discloses where chemical components (i.e. nutrients) are kept in tubs. The chemical components are then provided to conduit 180 which combines with deionized water and is delivered to the plants, or can combine via tanks 113, 114, 115 based on current operational requirements. For similar reasons as the instant invention this mixing and delivery is based on the needs of the plant, and the nutrients and water are kept separate until being delivered to the plant, see [0136], [0137].
In response to applicants arguments that the feeding tank is not hydraulically coupled between the mixing tank and the multiple micro sprayers. This is not found persuasive. Fig. 3 of Gagne depicts feeding tanks which are hydraulically coupled .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644